Citation Nr: 0914915	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-24 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as a result of 
exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as a result of 
exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as a result of 
exposure to herbicides.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Due to the Veteran's residence, 
his claims file remains under the jurisdiction of the RO in 
Montgomery, Alabama.

This appeal was previously before the Board in July 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in April 
2008.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange.

2.  The Veteran's currently-shown peripheral neuropathy of 
the left upper extremity is related to service.

3.  The Veteran's currently-shown peripheral neuropathy of 
the right upper extremity is related to service.

4.  The Veteran's currently-shown peripheral neuropathy of 
the left lower extremity is related to service.

5.  The Veteran's currently-shown peripheral neuropathy of 
the right lower extremity is related to service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left upper extremity was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  Peripheral neuropathy of the right upper extremity was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

3.  Peripheral neuropathy of the left lower extremity was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

4.  Peripheral neuropathy of the right lower extremity was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

VA regulations also provide that where a Veteran served 
continuously for 90 days or more during a period of war or 
after December 31, 1946, and specified diseases, such as 
organic diseases of the nervous system, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2008).

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
Veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes acute and 
subacute peripheral neuropathy if manifested to a degree of 
10 percent or more within a year after the last date on which 
the Veteran was exposed to an herbicide agent during active 
military, naval or air service.  The last date on which such 
a Veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  Note 2 to 
38 C.F.R. § 3.309 provides that for purposes of that section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of date of onset.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  This presumption 
of service connection may be rebutted by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).

The Veteran's personnel records reflect that he served in the 
Republic of Vietnam during the Vietnam Era from the beginning 
of August 1966 until near the end of August 1967.  Thus, he 
is presumed to have been exposed to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(iii). 

Moreover, an appellant who does not meet the statutory 
criteria for presumptive service connection based on 
herbicide exposure is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions set 
forth in Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Analysis

The appellant seeks service connection for peripheral 
neuropathy of the left and right upper extremities and left 
and right lower extremities as a result of exposure to Agent 
Orange.  As noted above, the Veteran served in Vietnam and is 
presumed to have been exposed to Agent Orange.

Upon careful review of this case, the Board finds that 
although the Veteran is not entitled to a regulatory 
presumption of service connection for peripheral neuropathy, 
competent medical evidence has been submitted to relate the 
Veteran's peripheral neuropathy to exposure to Agent Orange 
in service, and, therefore, service connection is warranted.  

The service treatment records are negative for complaints or 
findings of peripheral neuropathy, with the August 1967 
separation examination reflecting normal upper and lower 
extremities and neurologic function.  Thus, a chronic 
condition of peripheral neuropathy is not shown in service.

There is also no evidence that peripheral neuropathy became 
manifest to a compensable degree within one year after 
discharge from active military service.  Accordingly, 
entitlement to service connection for peripheral neuropathy 
on a presumptive basis based on manifestation within one year 
from date of separation from service is not warranted.

As discussed above, based on the Veteran's service in 
Vietnam, he will be afforded the presumption of exposure to 
herbicides.  Significantly, however, in order to establish 
service connection for peripheral neuropathy by presumption 
based on herbicide exposure, the condition of acute or 
subacute peripheral neuropathy shall have to become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  In this case, there is no clinical 
evidence of record showing a diagnosis or manifestation of 
acute or subacute peripheral neuropathy to any degree within 
a year after the Veteran's Vietnam service ended, or August 
1967.  He is therefore not entitled to service connection for 
acute/subacute peripheral neuropathy based on herbicide 
exposure on a presumptive basis.  38 C.F.R. § 
3.307(a)(6)(ii).

As previously discussed, however, an appellant who does not 
meet the statutory criteria for presumptive service 
connection based on herbicide exposure is not precluded from 
establishing service connection with proof of actual direct 
causation.

The medical evidence of record shows an April 1999 private 
diagnosis of sensorimotor polyneuropathy of the gastroc, and 
likely progression of the neuropathy to include the upper 
extremities.  A September 2002 private physician's report 
reveals a diagnosis of polyneuropathy of the lower legs and 
hands.  

The Veteran underwent a VA examination of the peripheral 
nerves in January 2004, at which time he reported that he 
began having a numbness and burning sensation in his feet in 
1992, which had progressively worsened over the years.  He 
indicated that he began having a numbness and burning 
sensation in his hands in 1996 with subsequent worsening of 
symptoms.  Upon examination, a diagnosis of sensory/motor 
polyneuropathy was provided.  The examiner opined that the 
Veteran's neuropathy was likely secondary to diabetes.  The 
examiner also indicated, however, that there was a "possible 
contribution" to the Veteran's neuropathy by his exposure to 
herbicides.

In July 2008, the Board remanded the case in order to afford 
the Veteran another VA examination to determine whether the 
Veteran's peripheral neuropathy is related to active service 
and his exposure to herbicides.  This was accomplished in 
August 2008.  Upon review of the claims file, as well as 
clinical examination and electromyography (EMG) testing, the 
examiner rendered a diagnosis of severe diffuse sensorimotor 
polyneuropathy.  With regard to the etiology of this 
condition, the examiner stated: "It is known in the 
literature that Agent Orange exposure can produce the type of 
neuropathic findings present in this patient.  As he has no 
history of other exposure to toxic chemicals that are known 
to cause similar symptoms, it is at least as likely as not 
that the current diffuse neuropathy in this patient is 
related to herbicide exposure."

The record reflects that in October 2008, the RO sought a 
follow-up opinion in order for the August 2008 examiner to 
consider and address the fact that "acute and subacute 
peripheral neuropathy" are the only forms of peripheral 
neuropathy recognized as associated with herbicide exposure, 
and whether this changed the examiner's earlier 
determination.  

In an October 2008 addendum report, the August 2008 VA 
examiner characterized the Veteran's neuropathy as 
"subacute, due to the latency of onset of symptoms."  The 
Board notes that the examiner's definition is not consistent 
with the regulatory definition provided at Note 2 to 
38 C.F.R. § 3.309.  Nevertheless, the VA examiner stated 
unequivocally that "the opinion previously rendered 
stands."

Here, the record reflects that based on examination of the 
Veteran, as well as review of the claims file and pertinent 
medical literature, the 2008 VA examiner determined that the 
Veteran's currently-shown peripheral neuropathy of the left 
and right upper extremities and left and right lower 
extremities was at least as likely as not related to exposure 
to herbicides in service.  In view of this competent medical 
opinion specifically linking the currently-shown disability 
to service, the Board finds that service connection is 
warranted and the appeal is granted.  

ORDER

Service connection for peripheral neuropathy of the left 
upper extremity as a result of exposure to herbicides is 
granted.

Service connection for peripheral neuropathy of the right 
upper extremity as a result of exposure to herbicides is 
granted. 

Service connection for peripheral neuropathy of the left 
lower extremity as a result of exposure to herbicides is 
granted. 

Service connection for peripheral neuropathy of the right 
lower extremity as a result of exposure to herbicides is 
granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


